Citation Nr: 1521545	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1985, from November 1989 to July 1990, and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed psychiatric disorder, variously diagnosed during the appeal period as major depressive disorder, rule out posttraumatic stress disorder (PTSD), rule out bipolar disorder, rule out adjustment disorder with depression, and rule out alcohol abuse, was caused or aggravated by his service in the Persian Gulf war.  Specifically, in a stressor statement submitted to the VA in August 2011, he contended that while stationed in Saudi Arabia in 1991, his sergeant commandeered a truck and stated that if anyone told about the incident, they should be worried about "friendly fire."  At his September 2011 VA examination, he stated that such incident occurred while he was stationed in Iraq, and that while in Iraq, there were three scud missile attacks that required him to wear a chemical suit.

Service treatment records do not reflect any complaints of psychiatric symptoms related to the above-described stressors.  However, the Board notes that the Veteran was awarded a Southwest Asia Service Medal and Kuwait Liberation Medal, and that he had been called to active duty in support of Operation Desert Shield/Storm from November 1990 to April 1991.  Service records from his first period of active service reflect that in June 1985, the Veteran was thinking of suicide and wished to leave service.  He was feeling ambivalent and was not used to being yelled at.  He felt that joining the service was an impulsive decision.  He reported poor family and school histories, as well as a prior psychiatric history in 1985 due to a sibling problem.  The impression was occupational problems.  

Post-service records reflect that in September 1992, the Veteran was referred to the VA for suicidal statements.  He had been having family problems and had accidentally shot a gun causing damage to his automobile.  The assessment was adjustment disorder with mixed emotional features, anxiety with depression, as well as mixed personality disorder with passive/aggressive traits.  In December 1998, the was treated at the VA for alcohol dependence.  Then in November 2010, he was experiencing suicidal thoughts related to his previous employer.  He had attempted to commit suicide at work after a disagreement with his boss.  In March 2011, he reported that he had been having some nightmares about desert storm.

On September 2011 VA examination, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead was diagnosed with major depressive disorder.  Because the Veteran contends that his current psychiatric symptoms were caused or aggravated his service, a new VA examination and opinion should be obtained to determine whether his current psychiatric disorder, or any such disorder diagnosed during the appeal period, was caused or aggravated by his service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder, to include consideration of all psychiatric disorders diagnosed during the appeal period (specifically, major depressive disorder, rule out posttraumatic stress disorder (PTSD), rule out bipolar disorder, rule out adjustment disorder with depression, and rule out alcohol abuse) was caused or aggravated by his service, to include stressors reported while stationed in either Iraq or Saudi Arabia? 

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




